United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2403
                        ___________________________

   Mary Broadus, on behalf of KZJ and as Trustee for the next of kin of KZJ

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

  Richard A. Johnson, in his individual capacity; Hennepin County, Minnesota;
 Krystina Pena, in her individual capacity; Jane Does 1-6, in their individual and
                                official capacities

                            lllllllllllllllllllllDefendants

                             ------------------------------

                  Kenneth Devon Lewis, Paternal Grandfather

                       lllllllllllllllllllllObjector - Appellant

Dareesha Waddell; Loretta Gilbert, Paternal Grandmother; Latrice Johnson, Aunt;
    Erica Johnson, Aunt; Sheena Gilbert, Aunt; Dorothy Helen Cantry, Great
Grandmother; Lynda Kordovsky, Great Grandmother; Dreese Waddell, Maternal
         Grandfather; Jaterriah Waddell, Great Aunt; CTJ, Half Brother

                             lllllllllllllllllllllObjectors
                                    ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                 ____________
                             Submitted: April 30, 2020
                               Filed: May 5, 2020
                                 [Unpublished]
                                 ____________

Before LOKEN, ERICKSON, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

       Kenneth Lewis appeals after the district court1 approved, over his objection,
a settlement and the distribution of the settlement proceeds in this 42 U.S.C. § 1983
action related to the death of his granddaughter. In his pro se briefs, Lewis argues
only that his attorneys in the proceedings below “denied [him] effective assistance.”
Having carefully reviewed the record and the arguments on appeal, we find no basis
for reversal. See Glick v. Henderson, 855 F.2d 536, 541 (8th Cir. 1988) (there is no
constitutional or statutory right to effective assistance of counsel in civil cases).
Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Wilhelmina M. Wright, United States District Judge for the
District of Minnesota.

                                         -2-